

116 S2997 RS: Title VII Health Care Workforce Act of 2019
U.S. Senate
2019-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 372116th CONGRESS1st SessionS. 2997IN THE SENATE OF THE UNITED STATESDecember 9, 2019Mr. Reed (for himself, Mr. Enzi, and Ms. McSally) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsDecember 17, 2019Reported by Mr. Alexander, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo revise and extend health workforce programs under title VII of the Public Health Service Act.
	
 1.Short titleThis Act may be cited as the Title VII Health Care Workforce Act of 2019.
 2.Reauthorization of health professions workforce programsTitle VII of the Public Health Service Act (42 U.S.C. 292 et seq.) is amended— (1)in section 736 (42 U.S.C. 293), by striking subsection (i) and inserting the following:
				
 (i)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $23,711,000 for each of fiscal years 2020 through 2024.;
 (2)in section 740 (42 U.S.C. 293d)— (A)in subsection (a), by striking $51,000,000 for fiscal year 2010, and such sums as may be necessary for each of the fiscal years 2011 through 2014 and inserting $48,970,000 for each of fiscal years 2020 through 2024;
 (B)in subsection (b), by striking $5,000,000 for each of the fiscal years 2010 through 2014 and inserting $1,190,000 for each of fiscal years 2020 through 2024; (C)in subsection (c), by striking $60,000,000 for fiscal year 2010 and such sums as may be necessary for each of the fiscal years 2011 through 2014 and inserting $14,189,000 for each of fiscal years 2020 through 2024; and
 (D)in subsection (d), by striking Not Later than 6 months after the date of enactment of this part, the Secretary shall prepare and submit to the appropriate committees of Congress and inserting: Not later than September 30, 2024, and every five years thereafter, the Secretary shall prepare and submit to the Committee on Health, Education, Labor, and Pensions of the Senate, and the Committee on Energy and Commerce of the House of Representatives,;
 (3)in section 747 (42 U.S.C. 293k)— (A)in subsection (a)(1)(G), by striking to plan, develop, and operate a demonstration program that provides training and inserting: to plan, develop, and operate a program that identifies or develops innovative models of providing care, and trains primary care physicians on such models and;
 (B)in subsection (b)(3)(E), by striking substance-related disorders and inserting substance use disorders; and (C)in subsection (c)(1), by striking $125,000,000 for fiscal year 2010, and such sums as may be necessary for each of fiscal years 2011 through 2014 and inserting $48,924,000 for each of fiscal years 2020 through 2024;
 (4)in section 748 (42 U.S.C. 293k–2)— (A)in subsection (c)(5), by striking substance-related disorders and inserting substance use disorders; and
 (B)in subsection (f), by striking $30,000,000 for fiscal year 2010 and such sums as may be necessary for each of fiscal years 2011 through 2015 and inserting $28,531,000 for each of fiscal years 2020 through 2024;
 (5)in section 749(d)(2) (42 U.S.C. 293l(d)(2)), by striking Committee on Labor and Human Resources of the Senate, and the Committee on Commerce of the House of Representatives and inserting Committee on Health, Education, Labor, and Pensions of the Senate, and the Committee on Energy and Commerce of the House of Representatives;
 (6)in section 751(j)(1) (42 U.S.C. 294a(j)(1)), by striking $125,000,000 for each of the fiscal years 2010 through 2014 and inserting $39,250,000 for each of fiscal years 2020 through 2024; (7)in section 754(b)(1)(A) (42 U.S.C. 294d(b)(1)(A)), by striking new and innovative and inserting innovative or evidence-based;
 (8)in section 755(b)(1)(A) (42 U.S.C. 294e(b)(1)(A)), by striking the elderly and inserting geriatric populations or for maternal and child health; (9)in section 761(e) (42 U.S.C. 294n(e))—
 (A)in paragraph (1)(A), by striking $7,500,000 for each of fiscal years 2010 through 2014 and inserting $5,663,000 for each of fiscal years 2020 through 2024; and (B)in paragraph (2), by striking subsection (a) and inserting paragraph (1);
 (10)in section 762 (42 U.S.C. 294o)— (A)in subsection (a)(1), by striking Committee on Labor and Human Resources and inserting Committee on Health, Education, Labor, and Pensions;
 (B)in subsection (b)— (i)in paragraph (2), by striking Health Care Financing Administration and inserting Centers for Medicare & Medicaid Services;
 (ii)by redesignating paragraphs (4) through (6) as paragraphs (5) through (7), respectively; and (iii)by inserting after paragraph (3), the following:
						
 (4)the Administrator of the Health Resources and Services Administration;;  (C)by striking subsections (i), (j), and (k) and inserting the following:
					
 (i)ReportsNot later than September 30, 2023, and not less than every 5 years thereafter, the Council shall submit to the Secretary, and to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives, a report on the recommendations described in subsection (a).; and
 (D)by redesignating subsection (l) as subsection (j); (11)in section 766(b)(1) (42 U.S.C. 295a(b)(1)), by striking that plans and all that follows through the period and inserting that plans, develops, operates, and evaluates projects to improve preventive medicine, health promotion and disease prevention, or access to and quality of health care services in rural or medically underserved communities.; and
 (12)in section 770(a) (42 U.S.C. 295e(a)), by striking $43,000,000 for fiscal year 2011, and such sums as may be necessary for each of the fiscal years 2012 through 2015 and inserting $17,000,000 for each of fiscal years 2020 through 2024.
	
 1.Short titleThis Act may be cited as the Title VII Health Care Workforce Reauthorization Act of 2019.
 2.Reauthorization of health professions workforce programsTitle VII of the Public Health Service Act (42 U.S.C. 292 et seq.) is amended— (1)in section 736 (42 U.S.C. 293), by striking subsection (i) and inserting the following:
				
 (i)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $23,711,000 for each of fiscal years 2021 through 2025.;
 (2)in section 740 (42 U.S.C. 293d)— (A)in subsection (a), by striking $51,000,000 for fiscal year 2010, and such sums as may be necessary for each of the fiscal years 2011 through 2014 and inserting $48,970,000 for each of fiscal years 2021 through 2025;
 (B)in subsection (b), by striking $5,000,000 for each of the fiscal years 2010 through 2014 and inserting $1,190,000 for each of fiscal years 2021 through 2025; (C)in subsection (c), by striking $60,000,000 for fiscal year 2010 and such sums as may be necessary for each of the fiscal years 2011 through 2014 and inserting $14,189,000 for each of fiscal years 2021 through 2025; and
 (D)in subsection (d), by striking Not Later than 6 months after the date of enactment of this part, the Secretary shall prepare and submit to the appropriate committees of Congress and inserting: Not later than September 30, 2025, and every five years thereafter, the Secretary shall prepare and submit to the Committee on Health, Education, Labor, and Pensions of the Senate, and the Committee on Energy and Commerce of the House of Representatives,;
 (3)in section 747 (42 U.S.C. 293k)— (A)in subsection (a)—
 (i)in paragraph (1)(G), by striking to plan, develop, and operate a demonstration program that provides training and inserting: to plan, develop, and operate a program that identifies or develops innovative models of providing care, and trains primary care physicians on such models and; and
 (ii)by adding at the end the following:  (3)Priorities in making awardsIn awarding grants or contracts under paragraph (1), the Secretary may give priority to qualified applicants that train residents in rural areas, including for Tribes or Tribal Organizations in such areas.;
 (B)in subsection (b)(3)(E), by striking substance-related disorders and inserting substance use disorders; and (C)in subsection (c)(1), by striking $125,000,000 for fiscal year 2010, and such sums as may be necessary for each of fiscal years 2011 through 2014 and inserting $48,924,000 for each of fiscal years 2021 through 2025;
 (4)in section 748 (42 U.S.C. 293k–2)— (A)in subsection (c)(5), by striking substance-related disorders and inserting substance use disorders; and
 (B)in subsection (f), by striking $30,000,000 for fiscal year 2010 and such sums as may be necessary for each of fiscal years 2011 through 2015 and inserting $28,531,000 for each of fiscal years 2021 through 2025;
 (5)in section 749(d)(2) (42 U.S.C. 293l(d)(2)), by striking Committee on Labor and Human Resources of the Senate, and the Committee on Commerce of the House of Representatives and inserting Committee on Health, Education, Labor, and Pensions of the Senate, and the Committee on Energy and Commerce of the House of Representatives;
 (6)in section 751(j)(1) (42 U.S.C. 294a(j)(1)), by striking $125,000,000 for each of the fiscal years 2010 through 2014 and inserting $39,250,000 for each of fiscal years 2021 through 2025; (7)in section 754(b)(1)(A) (42 U.S.C. 294d(b)(1)(A)), by striking new and innovative and inserting innovative or evidence-based;
 (8)in section 755(b)(1)(A) (42 U.S.C. 294e(b)(1)(A)), by striking the elderly and inserting geriatric populations or for maternal and child health; (9)in section 761(e) (42 U.S.C. 294n(e))—
 (A)in paragraph (1)(A), by striking $7,500,000 for each of fiscal years 2010 through 2014 and inserting $5,663,000 for each of fiscal years 2021 through 2025; and (B)in paragraph (2), by striking subsection (a) and inserting paragraph (1);
 (10)in section 762 (42 U.S.C. 294o)— (A)in subsection (a)(1), by striking Committee on Labor and Human Resources and inserting Committee on Health, Education, Labor, and Pensions;
 (B)in subsection (b)— (i)in paragraph (2), by striking Health Care Financing Administration and inserting Centers for Medicare & Medicaid Services;
 (ii)by redesignating paragraphs (4) through (6) as paragraphs (5) through (7), respectively; and (iii)by inserting after paragraph (3), the following:
						
 (4)the Administrator of the Health Resources and Services Administration;;  (C)by striking subsections (i), (j), and (k) and inserting the following:
					
 (i)ReportsNot later than September 30, 2023, and not less than every 5 years thereafter, the Council shall submit to the Secretary, and to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives, a report on the recommendations described in subsection (a).; and
 (D)by redesignating subsection (l) as subsection (j); (11)in section 766(b)(1) (42 U.S.C. 295a(b)(1)), by striking that plans and all that follows through the period and inserting that plans, develops, operates, and evaluates projects to improve preventive medicine, health promotion and disease prevention, or access to and quality of health care services in rural or medically underserved communities.;
 (12)in section 770(a) (42 U.S.C. 295e(a)), by striking $43,000,000 for fiscal year 2011, and such sums as may be necessary for each of the fiscal years 2012 through 2015 and inserting $17,000,000 for each of fiscal years 2021 through 2025; and
 (13)in section 775(e) (42 U.S.C. 295f(e)), by striking $30,000,000 and all that follows through the period and inserting such sums as may be necessary for each of fiscal years 2021 through 2025.. 3.Health workforce coordination (a)Strategic plan (1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Health and Human Services (referred to in this Act as the Secretary), in consultation with the Advisory Committee on Training in Primary Care Medicine and Dentistry and the Advisory Council on Graduate Medical Education, shall develop a comprehensive and coordinated plan with respect to the health care workforce development programs of the Department of Health and Human Services, including education and training programs.
 (2)RequirementsThe plan under paragraph (1) shall— (A)include performance measures to determine the extent to which the programs described in paragraph (1) are strengthening the Nation's health care system;
 (B)identify any gaps that exist between the outcomes of programs described in paragraph (1) and projected health care workforce needs identified in workforce projection reports conducted by the Health Resources and Services Administration;
 (C)identify actions to address the gaps described in subparagraph (B); and (D)identify barriers, if any, to implementing the actions identified under subparagraph (C).
 (b)Coordination with other agenciesThe Secretary shall coordinate with the heads of other Federal agencies and departments that fund or administer health care workforce development programs, including education and training programs, to—
 (1)evaluate the performance of such programs, including the extent to which such programs are efficient and effective and are meeting the nation’s health workforce needs; and
 (2)identify opportunities to improve the quality and consistency of the information collected to evaluate within and across such programs, and to implement such improvements.
 (c)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate, and the Committee on Energy and Commerce of the House of Representatives, a report describing the plan developed under subsection (a) and actions taken to implement such plan.
 4.Education and training relating to geriatricsSection 753 of the Public Health Service Act (42 U.S.C. 294c) is amended to read as follows:  753.Education and training relating to geriatrics (a)Geriatrics workforce enhancement program (1)In generalThe Secretary shall award grants, contracts, or cooperative agreements under this subsection to entities described in paragraph (1), (3), or (4) of section 799B, section 801(2), or section 865(d), or other health professions schools or programs approved by the Secretary, for the establishment or operation of Geriatrics Workforce Enhancement Programs that meet the requirements of paragraph (2).
						(2)Requirements
 (A)In generalA Geriatrics Workforce Enhancement Program receiving an award under this section shall support the training of health professionals in geriatrics, including traineeships or fellowships. Such programs shall emphasize, as appropriate, patient and family engagement, integration of geriatrics with primary care and other appropriate specialties, and collaboration with community partners to address gaps in health care for older adults.
 (B)ActivitiesActivities conducted by a program under this section may include the following:
 (i)Clinical training on providing integrated geriatrics and primary care delivery services.
 (ii)Interprofessional training to practitioners from multiple disciplines and specialties, including training on the provision of care to older adults.
 (iii)Establishing or maintaining training-related community-based programs for older adults and caregivers to improve health outcomes for older adults.
 (iv)Providing education on Alzheimer's disease and related dementias to families and caregivers of older adults, direct care workers, and health professions students, faculty, and providers.
 (3)DurationEach grant, contract, or cooperative agreement or contract awarded under paragraph (1) shall be for a period not to exceed 5 years.
 (4)ApplicationsTo be eligible to receive a grant, contract, or cooperative agreement under paragraph (1), an entity described in such paragraph shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
						(5)Program requirements
 (A)In generalIn awarding grants, contracts, and cooperative agreements under paragraph (1), the Secretary— (i)shall give priority to programs that demonstrate coordination with another Federal or State program or another public or private entity;
 (ii)shall give priority to applicants with programs or activities that are expected to substantially benefit rural or medically underserved populations of older adults, or serve older adults in Indian Tribes or Tribal organizations; and
 (iii)may give priority to any program that— (I)integrates geriatrics into primary care practice;
 (II)provides training to integrate geriatric care into other specialties across care settings, including practicing clinical specialists, health care administrators, faculty without backgrounds in geriatrics, and students from all health professions;
 (III)emphasizes integration of geriatric care into existing service delivery locations and care across settings, including primary care clinics, medical homes, Federally qualified health centers, ambulatory care clinics, critical access hospitals, emergency care, assisted living and nursing facilities, and home- and community-based services, which may include adult daycare;
 (IV)supports the training and retraining of faculty, primary care providers, other direct care providers, and other appropriate professionals on geriatrics;
 (V)emphasizes education and engagement of family caregivers on disease management and strategies to meet the needs of caregivers of older adults; or
 (VI)proposes to conduct outreach to communities that have a shortage of geriatric workforce professionals.
 (B)Special considerationIn awarding grants, contracts, and cooperative agreements under this section, the Secretary shall give special consideration to entities that provide services in areas with a shortage of geriatric workforce professionals.
 (6)PriorityThe Secretary may provide awardees with additional support for activities in areas of demonstrated need, which may include education and training for home health workers, family caregivers, and direct care workers on care for older adults.
						(7)Reporting
 (A)Reports from entitiesEach entity awarded a grant, contract, or cooperative agreement under this section shall submit an annual report to the Secretary on the activities conducted under such grant, contract, or cooperative agreement, which may include information on the number of trainees, the number of professions and disciplines, the number of partnerships with health care delivery sites, the number of faculty and practicing professionals who participated in such programs, and other information, as the Secretary may require.
 (B)Report to CongressNot later than 4 years after the date of enactment of the Title VII Health Care Workforce Reauthorization Act of 2019 and every 5 years thereafter, the Secretary shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that provides a summary of the activities and outcomes associated with grants, contracts, and cooperative agreements made under this section. Such reports shall include—
 (i)information on the number of trainees, faculty, and professionals who participated in programs under this section;
 (ii)information on the impact of the program conducted under this section on the health status of older adults, including in areas with a shortage of health professionals; and
 (iii)information on outreach and education provided under this section to families and caregivers of older adults.
 (C)Public availabilityThe Secretary shall make reports submitted under paragraph (B) publically available on the internet website of the Department of Health and Human Services.
							(b)Geriatric Academic Career Awards
 (1)Establishment of programThe Secretary shall, as appropriate, establish or maintain a program to provide geriatric academic career awards to eligible entities applying on behalf of eligible individuals to promote the career development of such individuals as academic geriatricians or other academic geriatrics health professionals.
						(2)Eligibility
 (A)Eligible entityFor purposes of this subsection, the term eligible entity means— (i)an entity described in paragraph (1), (3), or (4) of section 799B or section 801(2); or
 (ii)another accredited health professions school or graduate program approved by the Secretary. (B)Eligible individualFor purposes of this subsection, the term eligible individual means an individual who—
 (i)(I)is board certified or board eligible in internal medicine, family practice, psychiatry, or licensed dentistry, or has completed required training in a discipline and is employed in an accredited health professions school or graduate program that is approved by the Secretary; or
 (II)has completed an approved fellowship program in geriatrics, or has completed specialty training in geriatrics as required by the discipline and any additional geriatrics training as required by the Secretary; and
 (ii)has a junior, nontenured, faculty appointment at an accredited health professions school or graduate program in geriatrics or a geriatrics health profession.
 (3)Application requirementsIn order to receive an award under paragraph (1), an eligible entity, on behalf of an eligible individual, shall—
 (A)submit to the Secretary an application, at such time, in such manner, and containing such information as the Secretary may require;
 (B)provide, in such form and manner as the Secretary may require, assurances that the eligible individual will meet the service requirement described in paragraph (6); and
 (C)provide, in such form and manner as the Secretary may require, assurances that the individual has a full-time faculty appointment in a health professions institution and documented commitment from such eligible entity that the individual will spend 75 percent of the individual's time that is supported by the award on teaching and developing skills in interdisciplinary education in geriatrics.
 (4)Equitable distributionIn making awards under this subsection, the Secretary shall seek to ensure geographical distribution among award recipients, including among rural or medically underserved areas of the United States.
						(5)Amount and duration
 (A)AmountThe amount of an award under this subsection shall be at least $75,000 for fiscal year 2020, adjusted for subsequent years in accordance with the consumer price index. The Secretary shall determine the amount of an award under this subsection for individuals who are not physicians.
 (B)DurationThe Secretary shall make awards under paragraph (1) for a period not to exceed 5 years. (6)Service requirementAn individual who receives an award under this subsection shall provide training in clinical geriatrics, including the training of interprofessional teams of health care professionals. The provision of such training shall constitute at least 75 percent of the obligations of such individual under the award.
 (c)Nonapplicability of provisionNotwithstanding any other provision of this title, section 791(a) shall not apply to awards made under this section.
 (d)Authorization of appropriationsThere is authorized to be appropriated $40,737,000 for each of fiscal years 2021 through 2025 for purposes of carrying out this section..December 17, 2019Reported with an amendment